Citation Nr: 0942310	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  03-19 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 60 percent for 
arteriosclerotic heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his Wife


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel
INTRODUCTION

The appellant served on active duty from December 1965 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
RO in New Orleans, Louisiana on brokerage for the RO in 
Muskogee, Oklahoma, which, in relevant part, granted service 
connection and an initial 60 percent rating for 
arteriosclerotic heart disease.  

The appellant and his wife testified before the undersigned 
at a June 2007 hearing at the RO.  A transcript has been 
associated with the file.  The Board remanded this case in 
November 2008, while deciding a variety of other issues.  It 
returns now for appellate consideration.

The November 2008 Board decision referred claims for service 
connection for peripheral neuropathy.  The claims were 
granted in a July 2009 rating decision.  The appellant had 
not disagreed with any determinations made in that rating 
decision.  No further action need be taken.

The November 2008 Board decision also remanded nine claims 
for the issuance of a Statement of the Case.  See Manlincon 
v. West, 12 Vet. App. 238, 240-41 (1999).  The claims file 
contains a July 2009 Statement of the Case on all nine 
issues.  There is no evidence that the appellant responded to 
the Statement of the Case within 60 days.  These issues are 
thus not before the Board.  See 38 C.F.R. § 20.200 (2009). 


FINDING OF FACT

The appellant's arteriosclerotic heart disease has been 
manifested by chronic congestive heart failure.




CONCLUSION OF LAW

The criteria for an initial evaluation of 100 percent for 
arteriosclerotic heart disease are met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act (VCAA)

The claim of an initial 100 percent rating for 
arteriosclerotic heart disease has been granted, effective as 
of the date of service connection, as discussed below.  This 
represents a full grant of the benefit sought on appeal.  See 
AB v. Brown, 6 Vet. App. 35, 39 (1993).  As such, the Board 
finds that any error related to the VCAA on the claim is 
moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159 (2008); Sanders v. Nicholson, 487 F.3d 881 
(2007).

II. Initial Rating

The appellant contends that he is entitled to an initial 
rating in excess of 60 percent for his arteriosclerotic heart 
disease.  For the reasons that follow, the Board concludes 
that an increased rating is not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 
38 C.F.R. § 4.1 (2009).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2009). 

The appellant's arteriosclerotic heart disease has been 
evaluated as 60 percent disabling under Diagnostic Code 7005.  
38 C.F.R. § 4.104, DC 7005 (2009).  In order to receive a 60 
percent rating, there must be documented coronary artery 
disease resulting in more than one episode of acute 
congestive heart failure in the past year, or; workload of 
greater than 3 METs but not greater than 5 METs which results 
in dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  In order to receive, the maximum rating of 100 
percent, there must be chronic congestive heart failure; or 
work-load of 3 METs or less resulting in dyspnea, fatigue, 
angina, dizziness, or syncope; or left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  Id.  

The appellant was noted to have congestive heart failure in 
VA treatment notes from November and December 2001, January 
and September 2002 and January 2003.  The appellant had a May 
2002 VA examination, which did not reveal congestive heart 
failure.  The appellant had an ejection fraction of 40% and a 
workload of 7-8 METS.  An x-ray showed mild cardiomegaly.  An 
August 2003 VA examination report contains similar results.  
The appellant had a December 2004 VA examination, which 
estimated that the veteran had METs of 8.20 and congestive 
heart failure with an ejection fraction of 30-35 percent.  

At the time of the November 2008 Board decision, there has 
been no assessment as to whether the appellant's congestive 
heart failure can be characterized as "chronic" or 
"acute".  The Board remanded for an examination and opinion 
as to the character of the appellant's congestive heart 
failure.  The appellant underwent a June 2009 VA examination.  
The report clearly indicates that the appellant's congestive 
heart failure was chronic.  His ejection fraction was 40% and 
METS workload was 7.  

The Board notes that the "or" in the rating criteria shows 
that each is an independent basis for granting that rating.  
Johnson v. Brown, 7 Vet.App. 95, 97 (1994).  As the chronic 
congestive heart failure is an independent basis for a 100 
percent rating, the Board concludes that the criteria for a 
100 percent rating have been met.  See 38 C.F.R. § 4.104, DC 
7005, supra.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The Board notes that the effective 
date of service connection is May 8, 2001.  The appellant's 
May 2002 and August 2003 VA examination reports do not 
reflect congestive heart failure.  The condition was noted 
both prior to and after those examinations.  The Board finds 
that the condition has been persistent throughout the period 
since service connection became effective.  The Board 
concludes that the criteria for a 100 percent rating have 
been met as of the date of service connection.  Accordingly, 
staged ratings are inapplicable.  See id.  

As such, the Board finds that the evidence is at least in 
equipoise that the appellant's arteriosclerotic heart disease 
is manifested by chronic congestive heart failure.  
Consequently, the benefit-of-the-doubt rule applies, and the 
claim must be granted.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an initial rating of 100 percent for 
arteriosclerotic heart disease is granted.

____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


